WOLF, Judge.
We affirm the convictions of the appellant for possession of cocaine with intent to sell, and sale of cocaine.
We reverse and remand the sentence of appellant, however, for a clarification by the trial court of the oral pronouncement which we find to be ambiguous. It is unclear whether the court intended to impose two consecutive nine-year sentences, or simply intended that the mandatory minimums run consecutively.1
ZEHMER and BARFIELD, JJ., concur.

. We would note, however, that consecutive nine-year sentences appear to constitute a departure sentence.